900 F.2d 256Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lawrence TOPAL, a/k/a Duke Woodley, Plaintiff-Appellant,v.Andrew J. WINSTON, Defendant-Appellee.
No. 90-6754.
United States Court of Appeals, Fourth Circuit.
Submitted March 5, 1990.Decided March 16, 1990.Rehearing and Rehearing In Banc Denied April 12, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (C/A No. 88-1563-AM).
Lawrence Topal, appellant pro se.
Dennis Patrick Lacy, Jr., Hazel, Thomas, Fiske, Beckhorn & Hanes, PC, Richmond, Va., for appellee.
E.D.Va.
DISMISSED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Lawrence Topal submitted his notice of appeal to prison authorities outside the 30-day appeal period established by Fed.R.App.P. 4(a)(1).*   It was therefore untimely.   See Houston v. Lack, 487 U.S. 266 (1988).  In addition, he failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).


2
The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.  We deny Topal's motion for appointment of counsel.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.

DISMISSED


*
 For the purposes of this appeal, we assume that the date appellant placed on the notice of appeal is the earliest date he would have submitted it to prison authorities